DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 12-31 are pending; claims 30 and 31 are withdrawn without traverse.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements filed have been considered by the examiner.

	
Election/Restriction
Applicant’s election without traverse of Group I, claim(s) 12-29, drawn to a method for manufacturing a separator plate in the reply filed on 01/18/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both material and processing unit.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
Claims 14 and 15 are objected to because of the following informalities: the claims recite figure references (20}.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the material" in line 4.  There exist positive antecedent basis for both a curable and electrically conductive material and a carrier material. It is unclear, thus rendering the claim indefinite if the material refers to one or both of the curable and electrically conductive material and the carrier material.
Claims 13-29 are rejected due to dependency of rejected claim 12.

Claims 14-19 recite the limitation "the material".  There exist positive antecedent basis for both a curable and electrically conductive material and a carrier material in claim 12. It is unclear, thus 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 20-23 recite the broad recitations for an electroconductive filler, a solvent, and a film, then recites “in particular” and the claim also recites narrower elements of those broad recitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitations for the electroconductive filler, then recites “in particular” and the claim also recites narrower elements of those broad recitations. Additionally, in the present instance, the claim recites multiple narrowing ranges and associated materials (graphene) with the narrowing ranges. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term "around" in claim 26 and 27 is a relative term which renders the claim indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-23, 25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al., US 2010/00291465, in view of Jang et al., US 2008/0268318 A1. 
As to claim 12, Rock teaches a method for manufacturing a separator plate for a fuel cell, see e.g. figures 2 and 3, [0016]-[0017]. 
Rock teaches a UV photo curable polymer, see [0036]-[0042] that is electrically conductive, see [0044] “It should be understood that at least one of the first and second flow field layers 202, 204 may be formed from radiation-sensitive material that is electrically conductive when cured”, and also 
Rock teaches the formation of the flow field layer 204, see [0050] which is a flow-field for a reactant suppliable to the fuel cell, see figures 1 and 2, that is formed in the material and is cured following the forming of the flow-field, see [0050]-[0051].
Rock teaches at [0043] that “the exposure to radiation may be conducted intermittently in a series of short exposures” such that the material is considered to be pre-cured at each series of exposure until the final cure is achieved, see step 312 figure 3, see also [0038] which teaches procuring by photoinitiated steps prior to heating.
Rock teaching the process diagram of figure 3 but does not teach the steps of manufacturing the separator occurring at distinct processing stations, i.e. a first processing station and a plurality of processing stations. 
Jang teaches a carbon-cladded composite (CCC) for use as a fuel cell bipolar plate or flow field plate, see [0002]. Lee further teaches a process line having multiple stations, see figures 5a-d, that includes (a) a roll-to-roll process for preparing a roll of a two-layer precursor to a highly conductive carbon-cladded composite; (b) Schematic of another process for fabricating a roll of two-layer precursor composite; (c) Combined composite forming/cladding and in-line embossing or molding of flow field plates; (D) a continuous process for producing bipolar plates from two rolls of precursor composite with the surface flow channels being generated via in-line embossing or matched-mold pressing, see [0029], where (c) teaches an embossing tool and roll-forming. 
Jang further teaches the process generates a new and improved fuel cell flow field plate or a bipolar plate that is a well-integrated, non-SMC component and can be made by using a simple, fast and cost-effective process, see [0017]. Jang further teaches that the embossing feature reduces tool wear: 
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the plurality of processing stations and the embossing tool and roll-forming of Jang for that of Rock because Jang teaches the process generates a new and improved fuel cell flow field plate or a bipolar plate that is a well-integrated, non-SMC component and can be made by using a simple, fast and cost-effective process and that the embossing feature reduces tool wear.
As to claim 13, Jang teaches that the heating zone that begins to cure, see figure 5d, which heating is understood to cause drying, see page 8 line 16 of instant specification, and then is subsequently introduced to the flow-field processing station, see elements 11a and 11b of figure 5d. 
Jang further teaches the process generates a new and improved fuel cell flow field plate or a bipolar plate that is a well-integrated, non-SMC component and can be made by using a simple, fast and cost-effective process, see [0017]. Jang further teaches that the embossing feature reduces tool wear: see [0007]: The machining of channels into the graphite plate surfaces causes significant tool wear and requires significant processing times.
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the drying, curing, and flow-field processing station of Jang for that of Rock because Jang teaches the process generates a new and improved fuel cell flow field plate or a bipolar plate that is a well-integrated, non-SMC component and can be made by using a simple, fast and cost-effective process and that the embossing feature reduces tool wear.
As to claims 14-19, Rock teaches the material is curable through application with UV light, see [0040]-[0042]. 


As to claim 25, Rock teaches the truss elements form a substantially continuous, three dimensional self supporting cellular structure that allows the flow of fuel cell reactants there through, see [0032], which is considered a continuous material web. Rock further teaches, the support ligaments 218 may be provided by a microtruss structure disposed between at least one of the first and second channel walls 210, 212 and the substrate 200. The microtruss structure may include a plurality of first truss elements that extend along a first direction, a plurality of second truss elements that extend along a second direction, a plurality of third truss elements that extend along a third direction, and a plurality of fourth truss elements that extend along a fourth direction, see [0032], where the truss elements are regions that are separated out of the carrier material for curing during method/manufacturing process 300, see figures 2 and 3.	
As to claims 28 and 29, Rock teaches the layers on the carrier material, see figure 2, such that the cured layer re considered detached from the carrier material for providing the separator plate, see also [0032].

Claims 24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al., US 2010/00291465, in view of Jang et al., US 2008/0268318 A1 as applied to claims 12 and 13 above, and further in view of Jang et al., US 2007/0154771 A1, herein Jang ‘771.
As to claim 24, Rock teaches the electrically conductive coating 220 may include mixtures or alloys, see [0045], which teaches the mixture includes the electrically conductive filler. 
Rock does not teach a proportion from 3 % by weight to 30 % by weight. While unclear if required by the claim, Rock does not teach graphene.

It would have been obvious to one of ordinary skill in the art at the effective filing date to use the  proportions and graphene of Jang ‘771 for that of Rock because Jang ‘771 teaches the process provides a highly conductive composite composition and a fuel cell flow field plate or bipolar plate from this composition that can be made with a continuous process, which is suitable for mass production and that the resulting fuel cell component is highly conductive and, hence, can be used as a current collector in a fuel cell with reduced contact resistance.
As to claims 26 and 27, Rock does not teach the thickness of the cured material. 
Jang ‘771 teaches the plate has a major surface having a skin layer less than 100 µm in thickness, see [0022] and [0059], which teaches a range that overlaps the claimed range of a thickness from around 50 m to around 150 m on the carrier material. See MPEP 2144.05 regarding Obviousness of Ranges. Jang further teaches and graphene, see [0039] [0042], in the mixtures. Jang ‘771 further teaches the process provides a highly conductive composite composition and a fuel cell flow field plate or bipolar plate from this composition that can be made with a continuous process, which is suitable for 
It would have been obvious to one of ordinary skill in the art at the effective filing date to use the  thickness of the cured material of Jang ‘771 for that of Rock because Jang ‘771 teaches the process provides a highly conductive composite composition and a fuel cell flow field plate or bipolar plate from this composition that can be made with a continuous process, which is suitable for mass production and that the resulting fuel cell component is highly conductive and, hence, can be used as a current collector in a fuel cell with reduced contact resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references, US-20170298200-A1, US-20030143452-A1, US-20090197140-A1, US-20110129737-A1, teach materials and processes of curing and manufacturing relevant to the instant application and claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip A Stuckey whose telephone number is (571)272-9875.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP A. STUCKEY/               Examiner, Art Unit 1723